In an action for specific performance of a stockholders’ agreement, plaintiff appeals from so much of an order of the Supreme Court, Nassau County, dated April 20, 1976, as (1) denied his cross motion to stay arbitration and (2) directed the parties to proceed with arbitration. Order affirmed insofar as appealed from, with $50 costs and disbursements. On the record on this appeal, we are of the view that there is an arbitrable controversy. Hopkins, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.